J-S49038-16


                             2016 Pa. Super. 137

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

GIOVANNI ROBERT MUCCI,

                        Appellant                   No. 2138 EDA 2015


          Appeal from the Judgment of Sentence January 9, 2015
            In the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP-23-CR-0002024-2013

BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED JUNE 29, 2016

      This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Delaware County following Appellant’s conviction by a

jury on the charges of aggravated assault (as to Police Officer David

Snyder), 18 Pa.C.S.A. § 2702(a)(3), aggravated assault (as to Police Officer

James Billie), 18 Pa.C.S.A. § 2702(a)(3), fleeing or attempting to elude a

police officer, 75 Pa.C.S.A. § 3733(a), driving while under the influence of a

controlled substance, 75 Pa.C.S.A. § 3802(d)(1), resisting arrest, 18

Pa.C.S.A. § 5104, possession of a controlled substance, 35 P.S. § 780-

113(a)(16), and possession of drug paraphernalia,           35 P.S. § 780-

113(a)(32).    Appellant presents sufficiency of the evidence claims, avers

the jury’s verdict is against the weight of the evidence, and argues the trial

court erred in quashing Appellant’s subpoenas duces tecum. We affirm.



*Former Justice specially assigned to the Superior Court.
J-S49038-16



        The relevant facts and procedural history are as follows:         Appellant

was arrested, and he served subpoenas duces tecum on fifteen individual

police officers, as well as the Upper Darby Police Department, seeking

personnel and disciplinary files for all of the officers involved in this matter.

The Commonwealth filed a motion to quash the subpoenas duces tecum, and

the     trial   court   granted   the    motion.   Upon   Appellant’s   motion   for

reconsideration, the trial court held a hearing and subsequently reaffirmed

its quashing of the subpoenas duces tecum. Appellant then proceeded to a

jury trial at which numerous witnesses testified.1

        Specifically, Police Officer Michael Taylor testified that, on September

13, 2012, he was in full uniform and on patrol in a marked vehicle when, at

approximately 10:00 p.m., he came upon a silver Lincoln Navigator, which

was travelling in the same direction as Officer Taylor. N.T. trial, 10/22/14,

vol. I, 118-122.        Officer Taylor testified that “[a]ll of a sudden, the silver

Lincoln Navigator abruptly stopped in the middle of the street. [Appellant]

then placed both of his hands out of the window as if I was conducting a

felony stop.” Id. at 122. Officer Taylor indicated that, “after approximately

20 seconds of [Appellant] staying in the middle of the roadway with his

hands out of the window, [he] initiated [his] overhead lights and [prepared]




____________________________________________


1
    Appellant chose to proceed to trial pro se with standby counsel.



                                           -2-
J-S49038-16



to conduct a traffic stop to figure out. . .why [Appellant] abruptly stopped in

the middle of the traffic.” Id. at 123.

       Officer Taylor indicated he had a “weird feeling” about Appellant’s

actions, so he called for back-up and did not approach Appellant until after a

back-up officer, Police Officer Stephen Oreskovich, arrived. Id.     As Officer

Oreskovich approached the vehicle from the rear passenger side, Officer

Taylor approached the driver, Appellant, “who appeared very nervous. His

hands were actually trembling while he was talking to [the officer].” Id. at

124. Officer Taylor indicated that, during the conversation, Appellant kept

reaching his hands “in and out” of the vehicle, and from his vantage point by

the vehicle’s b-post,2 the officer was unable to determine whether Appellant

had a weapon. Id. Officer Taylor testified Appellant indicated he was lost

and trying to get back to Philadelphia; however, he continued to tremble and

“continuously moved about the vehicle[.]” Id. at 125.

       At this point, Officer Taylor decided to remove Appellant from the

vehicle and conduct a pat-down for weapons. Id.      Officer Taylor indicated:

       I asked [Appellant], you know, do you mind stepping back here
       so I can—I have to talk to you. So he said, sure, no problem,
       complied immediately, opened the door, took the first step out,
       took his left foot, placed it on the ground as if he was complying
       getting out of the vehicle, and then all of a sudden leached—
       leaped back into the car, began to slam the door shut. I ran
       back up. I was going to try to stop the door from shutting but I
____________________________________________


2
  Officer Taylor explained the b-post is “the post that runs right behind the
driver’s seat basically where the door closes and opens[.]” Id.



                                           -3-
J-S49038-16


      became concerned for my safety at that point. I didn’t know if
      he was jumping back in the car to retrieve a weapon or what he
      was actually—what his thought process was. So I drew my
      firearm and placed—positioned myself now instead of being to
      the rear, I repositioned myself almost in front of the mirror so if
      he was going for a weapon I had a clean shot and I was able to
      use force if necessary. At that point [Appellant] was having
      trouble, I don’t know, getting the car in drive or starting the car.
      I’m not too sure. We were ordering him, stop, get out of the
      car, stop, get out of the car. He refused. At that point he cut
      the wheel in fact quickly over towards the left where we were
      standing. I was standing here. Officer Oreskovich was standing
      right—either right to my right or right to my left.

                                      ***

             When he did that, I was contemplating whether or not to
      actually fire at him because I was concerned that he was trying
      to strike me with his vehicle. There were—another back-up
      officer arriving with—that was going to be in my line of fire. I
      decided not to fire and I jumped clear of the vehicle along with
      Officer Oreskovich while [Appellant] fled.

Id. at 126-27.

      Officer Taylor announced over the police radio that Appellant had fled

and tried to strike him with his vehicle. Id. at 127. Officer Taylor testified

that, as Appellant fled, he and other officers followed him in their vehicles

with sirens and lights activated. Id. at 127-28. During the chase, Appellant

did not stop his vehicle for stop signs, attempted to run another officer’s

vehicle off the road, and successfully ran a different officer’s vehicle off the

road and onto a lawn. Id. at 129. Additionally, Appellant turned his vehicle

onto a one-way street in the wrong direction hitting two parked vehicles and

struck a pursuing police vehicle, disabling it.    Id. at 130.   Officer Taylor

testified that, at this point, a pursuing officer, Police Officer Amanda


                                     -4-
J-S49038-16


Klingensmith, relayed on the radio that she observed a gun in Appellant’s

hand.    Id. at 131.    As Appellant tried to cut across a store parking lot, a

police vehicle made contact with Appellant’s vehicle, stopping it. Id. at 131-

32. Officer Taylor testified the following occurred:

        We were ordering him to get out of the vehicle. As I ran up,
        they were still trying to struggle and get [Appellant] out of the
        vehicle. There w[ere] like three or four officers trying to pull him
        out of the vehicle. The whole time he was kicking, swinging,
        punching. [Appellant] was then placed on the ground. Once he
        fell to the ground, I believe initially he was on his back flailing,
        kicking, punching. They finally got him on his stomach and then
        after a violent struggle finally got both his hands behind his back
        and was able to place him in custody.

Id. at 132.

        Officer Oreskovich confirmed he arrived as back-up for Officer Taylor

and Appellant drove off during the police encounter.        N.T. trial, 10/24/14,

vol. I, at 170-71.        During the pursuit of Appellant’s vehicle, Officer

Oreskovich observed as Appellant hit a police cruiser containing Officer

David Snyder, a parked car, and another police cruiser containing Officer

James Billie. Id. at 172-75. He also observed that, as Appellant attempted

to cut across a store parking lot, a police cruiser being driven by Detective

Francis George collided with Appellant’s vehicle, thus stopping the pursuit.

Id. at 176-77.

        Officer Oreskovich testified that Appellant refused to exit his vehicle,

so the police pulled him out of the vehicle.         Id. at 177.    He indicated

Appellant struggled and would not permit the police to handcuff him.           Id.


                                       -5-
J-S49038-16


One officer dry stunned Appellant with a Taser, resulting in the police being

able to handcuff Appellant.     Id. at 178-81.    Since Appellant’s mouth was

bleeding, Officer Oreskovich transported Appellant to the hospital.       Id. at

181.

        Police Officer Francis Devine testified he followed Officer Oreskovich as

he transported Appellant to the hospital.      N.T. trial, 10/24/14, vol. II, at

266.     He indicated Appellant was physically able to walk into the hospital;

however, he noticed Appellant staggered as he walked.          Id. at 268.    He

indicated Appellant had slurred speech, pinpoint eyes, and “numerous

periods of highs to lows.” Id. at 269. He noted that, while the hospital staff

attempted to evaluate Appellant, he would be calm and then, in an instant,

become violent and belligerent. Id. Based on his observations and training,

Officer Devine opined that Appellant was under the influence of a controlled

substance and/or alcohol. Id. at 270.        At this point, Officer Devine asked

Appellant to submit to chemical testing of his blood, and Appellant replied,

“[H]e might as well because he was snorting lines of meth all day and

popping percs and that he was screwed anyway.”             Id. at 273.    Officer

Devine then observed as hospital personnel drew Appellant’s blood. Id. at

275.

        Police Officer James Billie testified he became involved in the car chase

with Appellant and observed Appellant’s vehicle strike a police car on Garrett

Road.    N.T. trial, 10/22/14, vol. II, at 317.    At some point, Officer Billie


                                       -6-
J-S49038-16


attempted to use his marked police vehicle, which had its lights and sirens

activated, to block the path of Appellant’s vehicle, and Appellant “slammed

[his] car[,] pushed [him] out into the street[,] and then continued going.”

Id. at 318. Officer Billie continued following Appellant, and in an effort to

stop him, Officer Billie hit the corner of Appellant’s vehicle but Appellant did

not stop.     Id.   Officer Billie then attempted to again block Appellant’s

vehicle’s path, and Appellant struck Officer Billie’s vehicle.    Id. at 318-19.

Officer Billie then used his vehicle to force Appellant’s vehicle into a parking

lot, struck the rear corner of Appellant’s vehicle, and spun Appellant’s

vehicle into another officer’s vehicle, thereby ending the car chase. Id. at

319.     Officer Billie testified that, as a result of the incident, he suffered a

herniated disc and shifted vertebrae, resulting in his inability to work. Id. at

320-21.

        Police Officer David Snyder testified he became involved in the car

chase at the location where Officer Taylor first approached Appellant. That

is, as he pulled up to assist other officers, Appellant’s Lincoln Navigator was

leaving the scene. N.T. trial, 10/23/14, vol. I, at 6. Officer Snyder pursued

Appellant’s vehicle for approximately twenty minutes, during which time he

observed Appellant “driving up one-way streets the wrong way, different

directions, reckless[ly], careless[ly], [and] hit[ting] a few parked cars.” Id.

at 7.    Officer Snyder indicated that, during the chase, he attempted to pull

in front of Appellant’s vehicle in an effort to stop it, and Appellant struck the


                                       -7-
J-S49038-16


front of his vehicle.   Id.   As a result, Officer Snyder sustained lower back

injuries, resulting in his inability to work as of the time of trial. Id. at 8, 11.

Officer Snyder testified he pursued Appellant’s vehicle for approximately

three more minutes and then had no other involvement in the pursuit. Id.

at 9. Officer Snyder confirmed he received the radio call that Appellant had

been stopped in the parking lot and, by the time he responded to the

location, Appellant was already in handcuffs. Id. at 9-10.

      Police Officer Amanda Klingensmith indicated she became involved

with the pursuit of Appellant’s vehicle on Garrett Road and positioned her

police vehicle, which had its lights and sirens activated, directly behind

Appellant’s fleeing vehicle. Id. at 76. She testified Appellant was travelling

at 30 mph, and when he went through a yard, other police vehicles

positioned themselves directly behind Appellant’s vehicle. Id. at 78. Officer

Klingensmith traveled in a different direction in an effort to block the path of

Appellant’s vehicle and, as she parked in the middle of the road, Appellant

slowed down and swerved around her vehicle, at which point she “was able

to see [Appellant] and it looked like he was holding a handgun[.]”          Id. at

79-80.    Officer Klingensmith broadcasted this information to the other

officers. Id. at 81. Officer Klingensmith later arrived at a parking lot and

observed Appellant being escorted to a police vehicle. Id.




                                       -8-
J-S49038-16


         Delaware County Police Detective Louis Grandizio testified the Upper

Darby Police Department asked him to perform ballistics testing on a

revolver, and he concluded the revolver was operable. Id. at 125.

         Dr. Richard Cohen, who is a forensic toxicologist and pharmacologist,

testified he was asked to test blood, which was taken from Appellant. He

testified to the chain of custody with regard to Appellant’s blood sample. Id.

at 162-63.      Dr. Cohen indicated his initial testing revealed that the blood

sample taken from Appellant tested positive for benzodiazepine agents,

opiates, and amphetamines. Id. at 153-54. Additional testing identified the

drugs       specifically     as   Clonazepam,     Valium,    oxycodone,     and

methamphetamine.           Id. at 154-55. Based on the levels of the drugs found

in Appellant’s blood sample, Dr. Cohen opined to a reasonable degree of

medical certainty that Appellant had ingested the drugs no more than a few

hours prior to the taking of his blood. N.T. trial, 10/23/14, vol. II, at 161,

177. Dr. Cohen noted that methamphetamine is a stimulant and may make

a person act aggressively. Id. at 162.

         Detective Raymond Blohm testified that, on September 13, 2012, he

was at the police station and heard about the car chase over the police

radio.     He decided to attempt to assist the patrol units in stopping

Appellant’s vehicle; however, by the time he arrived at the parking lot,

officers were already attempting to remove Appellant from his vehicle. Id.

at 180. Officer Blohm testified another officer told him there was a gun lying


                                        -9-
J-S49038-16


on the other side of Appellant’s vehicle and, when Officer Blohm ran around

to the other side, he saw a black revolver lying on the ground just over

seven feet from the passenger side of Appellant’s vehicle.         Id. at 180-82.

The revolver was loaded, and its serial number was obliterated. Id. at 180-

81.

      Detective Blohm testified that, after Appellant was taken into custody,

his vehicle was towed to the police station, where it was searched pursuant

to a search warrant. In the vehicle, the police discovered a black handgun

holster, a small baggie containing a white powdery substance, and a pill

bottle containing several different types of pills.    Id. at 188.      Detective

Blohm   indicated   the   white   powdery     substance   tested     positive   for

methamphetamine. Id. at 189.

      Dina Kruczaj, a forensic scientist for the Pennsylvania State Police

Crime Lab, testified that the pill bottle at issue contained 42 white tablets, 4

orange tablets, 4 yellow tablets, and 22 white tablets wrapped in cellophane.

N.T. trial, 10/24/14, vol. I, at 11-12. The 42 white tablets tested positive

for oxycodone (a schedule II controlled substance), the 4 orange tablets

tested positive for buprenorphine (a schedule II controlled substance), the 4

yellow tablets tested positive for cyclobenzaprine (a prescription drug), and

the 22 white tablets wrapped in cellophane tested positive for clonazepam (a

schedule IV controlled substance). Id. at 14-15.




                                     - 10 -
J-S49038-16


      Moreover, Ms. Kruczaj testified she received the small baggie

containing the white powdery substance.        She indicated the white powder

weighed 0.52 grams and tested positive for amphetamines (a schedule II

controlled substance).    Id. at 15.     She offered all of her opinions to a

reasonable degree of scientific certainty. Id. at 16.

      Detective Francis George testified he heard over the police radio that

“an officer was out with a silver Lincoln Navigator that had just stopped in

front of him with the operator sticking his hands out of the car window.”

N.T. trial, 10/24/14, vol. II, at 20. He responded to the scene and joined in

the pursuit of Appellant’s vehicle.    He indicated the chase was not “at a

crazy high rate of speed, but. . .the driver of the Navigator just would not

comply.   There were numerous sirens, lights, attempt[s] to pull him over.

He went up and down numerous streets in the township leading. . .a line of

police cars trying to stop him.” Id. at 21. Detective George noted Appellant

drove on the wrong way of a major thoroughfare and across a private lawn.

Id.   Detective George indicated that, as Appellant tried to cut across a store

parking lot, he rammed his marked police vehicle into Appellant’s vehicle,

thus stopping it. Id. at 24.

      Detective George testified that, as he pointed his duty weapon at

Appellant and demanded to see his hands, Appellant threw a dark object out

the passenger side window.     Id. at 27.      Appellant became “real fidgety,”

officers struggled to remove him from his vehicle, and after being removed,


                                      - 11 -
J-S49038-16


Appellant lay on the ground, struggling and refusing to show the police his

hands. Id. at 27-28. Detective George indicated that one of the officers dry

stunned Appellant with a Taser four times, and finally, Appellant complied so

that he could be handcuffed.    Id at 29-30.   Detective George denied that

any police officer kicked Appellant. Id. at 30-31.

      Dr. Christopher Williams, M.D., testified as a defense witness.     He

indicated he examined Appellant on September 14, 2012, and discovered

broken blood vessels around Appellant’s eye and traumatic iritic. N.T. trial,

10/28/14, vol. II, at 176.   He also testified Appellant suffered a fractured

orbital bone, which could have resulted from Appellant being kicked or

punched in the face.   Id. at 183-84.   He also noted that such damage to

Appellant’s eye and orbital bone could have resulted from trauma to the face

during a motor vehicle accident. Id. at 186.

      Dr. Michael J. Dumin, M.D., also testified as a defense witness.    He

indicated he examined Appellant in the emergency room on September 14,

2012, and noted that Appellant’s eyes were reactive to light. Id. at 204. He

further noted Appellant’s teeth were “moved out of place in a backward

direction[,]” and he had abrasions on his chest. Id. at 204-05. He indicated

Appellant suffered a fractured nasal bone and a fracture to the bones of the

maxilla. Id. at 241.    Dr. Dumin indicated his psychiatric exam included

findings of “patient oriented to affect intoxicated, judgment poor, insight




                                    - 12 -
J-S49038-16


poor, concentration poor.”   Id. at 231.     He noted that Appellant informed

the nurses he had been abusing meth. Id. at 244.

      Appellant called Lieutenant Thomas Sharp as a defense witness.

Lieutenant Sharp indicated that, when the car chase came to an end, it

appeared that Appellant was attempting to exit his car from the front

passenger side. N.T. trial, 10/28/14, at 55. He noted he saw Appellant in

possession of a handgun. Id. at 74. He further indicated that it appeared

Appellant was being pulled out of and trying to climb out of the driver’s side

window of his vehicle, and he did not observe Appellant punching or kicking

any officers. Id. at 55-59. He noted Appellant did not appear to be hurt

when he was trying to exit his vehicle. Id. at 57. Lieutenant Sharp testified

Appellant landed on his feet after exiting his vehicle. Id. at 66. He noted

Appellant was not cooperative, and it took four officers to “get control of

[him].” Id. at 68.   He denied that any officer kicked Appellant or “smashed

his head into the ground.” Id. at 102. Lieutenant Sharp admitted that, as

Appellant lay on the ground with his arms underneath his body, he punched

Appellant in the arm, and then in the head, in an effort to gain control of

Appellant’s arms as he feared Appellant was holding a firearm underneath

his body.    Id. at 104-05.     He noted the punches had “no effect on

[Appellant] whatsoever.” Id. at 104. He indicated Appellant was acting like

“a beast.” Id. at 105.




                                    - 13 -
J-S49038-16


     At the conclusion of all testimony, the jury convicted Appellant of the

offenses indicated supra, and he was sentenced to an aggregate of ten years

to twenty-two years in prison, to be followed by four years of probation.

Appellant filed a timely, counseled post-sentence motion raising, inter alia,

weight of the evidence claims. The trial court denied the motion on June 19,

2015, and this timely, counseled appeal followed.        All Pa.R.A.P. 1925

requirements have been met.

       Appellant presents the following issues:

     1. Whether the conviction of Aggravated Assault under 18
        Pa.C.S.A. § 2702(a)(3), regarding Officer James Billie, was
        based on insufficient evidence, where the circumstances of
        the pursuit showed that Appellant lacked the specific intent to
        injure Officer Billie?

     2. Whether the conviction of Aggravated Assault under 18
        Pa.C.S.A. § 2702(a)(3), regarding Officer James Billie, was
        based on insufficient evidence that Appellant caused the
        injuries suffered by the officer?

     3. Whether the conviction of Aggravated Assault under 18
        Pa.C.S.A. § 2702(a)(3), regarding Officer David Snyder, was
        based on insufficient evidence, where the circumstances of
        the pursuit showed that Appellant lacked the specific intent to
        injure Officer Snyder?

     4. Whether the conviction of Aggravated Assault under 18
        Pa.C.S.A. § 2702(a)(3), with respect to Officer James Billie is
        against the weight of the evidence, where the circumstances
        demonstrate that Officer Billie’s injuries could have been
        caused by his own action of ramming Appellant’s vehicle?

     5. Whether the convictions of Aggravated Assault, 18 Pa.C.S.A.
        § 2702(a)(3), are against the clear weight of the evidence
        which demonstrated that Appellant was driving slowly when
        he collided with the officers’ vehicles and the facts and
        circumstances of the pursuit demonstrate that Appellant did
        not harbor an intent to injure the officers?

                                   - 14 -
J-S49038-16


      6. Whether the trial court committed legal error and abuse of
         discretion, and violated right [sic] Appellant’s right to due
         process of law, compulsory process, confrontation of
         witnesses and a fair trial, as guaranteed Appellant by the
         Fourth, Fifth, Sixth and Fourteenth Amendments to the United
         States Constitution and Article 1, Sections 8 and 9 of the
         Pennsylvania Constitution, by granting the motion of Upper
         Darby Township to quash subpoenas served on the township,
         where the issue at trial was the credibility of the officers and
         the material requested included medical records of the injured
         officers as well as pre-trial statements made by the officers
         concerning the incident, and where the subpoenas served
         requested disciplinary action against the pursuing officers for
         using excessive force, relevant in determining whether any of
         the officers acted as the aggressor?

Appellant’s Brief at 4-5.

      In his first, second, and third issues, Appellant presents sufficiency of

the evidence claims. Specifically, he claims the evidence was insufficient to

sustain his convictions for aggravated assault, 18 Pa.C.S.A. § 2702(a)(3), as

to Officers Billie and Snyder.   In this vein, as to Officer Billie, Appellant

contends the evidence reveals Appellant lacked the specific intent necessary

to prove he attempted to cause bodily injury to Officer Billie and/or that he

intentionally caused bodily injury to Officer Billie.   As to Officer Snyder,

Appellant contends the evidence reveals Appellant lacked the specific intent

necessary to prove he attempted to cause bodily injury to Officer Snyder.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not

                                    - 15 -
J-S49038-16


      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa.Super. 2010)

(quotation omitted).

      18 Pa.C.S.A. § 2702(a)(3) provides that “[a] person is guilty of

aggravated assault if he:. . . (3) attempts to cause or intentionally or

knowingly causes bodily injury to any. . officers,. . .in the performance of

duty[.]”   18 Pa.C.S.A. § 2301 defines “bodily injury” as “impairment of

physical condition or substantial pain.”

            [I]n a prosecution for aggravated assault on an officer[,]
      the Commonwealth has no obligation to establish that the officer
      actually suffered a bodily injury; rather, the Commonwealth
      must establish only an attempt to inflict bodily injury, and this
      intent may be shown by circumstances which reasonably suggest
      that [an appellant] intended to cause injury.

Commonwealth v. Rahman, 75 A.3d 497, 502 (Pa.Super. 2013)

(quotation marks, quotation, and emphasis omitted).

      Here, Appellant does not dispute that Officers Billie and Snyder were

“officers” who were acting “in the performance of duty” when they engaged




                                     - 16 -
J-S49038-16


in the pursuit of Appellant. However, Appellant contends he did not attempt

to cause or intentionally or knowingly cause bodily injury to the officers.

      With regard to Officer Billie, the evidence establishes that he suffered

bodily injury, consisting of substantial pain from a herniated disc and shifted

vertebrae.    This bodily injury occurred as a result of his police cruiser

impacting several times with Appellant’s vehicle during the officer’s pursuit

of Appellant, including two times when Officer Billie attempted to block the

path of Appellant’s vehicle and Appellant intentionally collided with Officer

Billie’s police vehicle.   Thus, the elements of the crime in question were

sufficiently proven by the Commonwealth as to Officer Billie.           See 18

Pa.C.S.A. § 2702(a)(3).

      We find no merit to Appellant’s suggestion that the evidence failed to

prove he caused the bodily injury to Officer Billie since Officer Billie admitted

that he twice took the initiative and “rammed into” Appellant’s vehicle.

Appellant suggests it is “just as likely” Officer Billie was injured when he ran

into Appellant’s vehicle, as opposed to when Appellant ran into the officer’s

vehicle.   Appellant’s attempts to relieve himself of criminal culpability is

unavailing. The evidence plainly reveals that, whether Officer Billie was

injured when he “rammed into” Appellant’s vehicle, or vice versa, Officer

Billie was acting in accordance with his duty in attempting to stop Appellant’s

fleeing vehicle.




                                     - 17 -
J-S49038-16


       Moreover, to the extent Appellant suggests the force with which his

vehicle and Officer Billie’s vehicle impacted would not have been sufficient to

cause the injuries alleged by Officer Billie, such an argument goes to the

weight, and not sufficiency of the evidence.                    Simply put, under the

appropriate     standard    of   review,       the   evidence   sufficiently   establishes

Appellant intentionally caused bodily injury to Officer Billie while in the

performance of his duties.

       With regard to Officer Snyder, he testified that, during the chase, he

attempted to pull in front of Appellant’s vehicle in an effort to stop it, and

Appellant struck the front of his vehicle.               As a result, Officer Snyder

sustained lower back injuries, resulting in his inability to work as of the time

of trial. Based on this testimony, the Commonwealth sufficiently established

that Appellant intentionally caused bodily injury to Officer Snyder in the

performance of his duty, thus establishing the necessary elements for

aggravated assault.3 See id.

____________________________________________


3
  Alternatively, as to Officers Billie and Snyder, assuming, arguendo, the
Commonwealth did not prove they actually suffered bodily injury as a result
of the incident, the evidence sufficiently demonstrates Appellant attempted
to cause bodily injury to them during the performance of their duty. See
Rahman, supra. For instance, the evidence reveals Appellant intentionally
collided with both officers’ vehicles when they attempted to block the path of
or pulled in front of Appellant’s fleeing vehicle. See Commonwealth v.
Burns, 568 A.2d 974, 977 (Pa.Super. 1990) (where the appellant bore down
on officers in his tractor-trailer and forced them off the road when they
attempted to pass him, and showed no intention of stopping, the evidence
supported a finding of specific intent for purposes of aggravated assault).
(Footnote Continued Next Page)


                                           - 18 -
J-S49038-16




      In his fourth and fifth issues, Appellant presents weight of the

evidence claims. Specifically, he alleges the jury’s verdict finding him guilty

of aggravated assault under 18 Pa.C.S.A. § 2702(a)(3) as to Officers Billie

and Snyder is against the weight of the evidence. In this vein, he alleges his

slow rate of speed demonstrates he lacked the requisite mens rea.

Moreover, he notes that the evidence reveals he was only attempting to

escape and lacked any intent to injure the officers. Finally, he suggests it is

just as likely Officer Billie was injured by his own actions, i.e., ramming

Appellant’s vehicle, as it is that he was injured by Appellant’s actions, i.e.,

colliding with Officer Billie’s patrol vehicle when it blocked Appellant’s

vehicle’s path.

      The Supreme Court has set forth the following standard of review for

weight of the evidence claims:

             The essence of appellate review for a weight claim appears
      to lie in ensuring that the trial court's decision has record
      support. Where the record adequately supports the trial court,
      the trial court has acted within the limits of its discretion.

                                        ***

            A motion for a new trial based on a claim that the verdict
      is against the weight of the evidence is addressed to the
      discretion of the trial court. A new trial should not be granted
      because of a mere conflict in the testimony or because the judge
                       _______________________
(Footnote Continued)

Thus, the evidence was sufficient to sustain Appellant’s aggravated assault
convictions on this basis, as well.



                                           - 19 -
J-S49038-16


     on the same facts would have arrived at a different conclusion.
     Rather, the role of the trial judge is to determine that
     notwithstanding all the facts, certain facts are so clearly of
     greater weight that to ignore them or to give them equal weight
     with all the facts is to deny justice.

                                ***

           An appellate court's standard of review when presented
     with a weight of the evidence claim is distinct from the standard
     of review applied by the trial court. Appellate review of a weight
     claim is a review of the exercise of discretion, not of the
     underlying question of whether the verdict is against the weight
     of the evidence.

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1054-55 (2013)

(quotation marks, quotations, and citations omitted).       In order for an

appellant to prevail on a challenge to the weight of the evidence, “the

evidence must be so tenuous, vague and uncertain that the verdict shocks

the conscience of the court.” Commonwealth v. Sullivan, 820 A.2d 795,

806 (Pa.Super. 2003) (quotation marks and quotations omitted).

     Here, as to Appellant’s claim the evidence reveals he lacked the

requisite mens rea for aggravated assault since he drove at a slow rate of

speed and was “just trying to escape,” the jury was free to consider these

factors along with the other evidence presented at trial.   Inasmuch as the

evidence reveals Appellant purposefully collided with the officers’ marked

vehicles and led the police on a chase lasting over twenty minutes, the fact

the jury found Appellant had the requisite mens rea for aggravated assault

does not “shock one’s sense of justice.” See id.




                                   - 20 -
J-S49038-16


      Moreover, as to Appellant’s claim the evidence suggests it is just as

likely Officer Billie was injured by his own actions, i.e., ramming Appellant’s

vehicle, as it is that he was injured by Appellant’s actions, i.e., colliding with

Officer Billie’s patrol vehicle when it blocked Appellant’s vehicle’s path, the

jury was free to weigh the testimony in this regard. In any event, assuming,

arguendo, the jury concluded Officer Billie was injured when he took the

initiative of making contact with Appellant’s vehicle in an effort to stop the

fleeing vehicle, the jury’s verdict finding Appellant guilty of aggravated

assault as to Officer Billie is not against the weight of the evidence in this

regard. As indicated supra, Officer Billie was acting in the performance of

his duty in attempting to stop Appellant, who drove his vehicle recklessly

through residential neighborhoods, striking parked cars and driving through

private lawns in the process.

      As the trial court suggested in its opinion:

      The jury was free to listen to the witnesses and weigh the
      evidence presented. The jury weighed the credibility of the
      witnesses and determined [Appellant] to be guilty beyond a
      reasonable doubt on all aggravated assault charges. There is
      nothing in the record to support [the conclusion] that the fact-
      finder’s verdict is so contrary to the evidence that it shocks one’s
      sense of justice.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 12/16/15, at 8.         We find no

abuse of discretion in this regard. See Sullivan, supra.

      In his final claim, Appellant alleges the trial court abused its discretion

in quashing subpoenas duces tecum, which Appellant served upon fifteen


                                     - 21 -
J-S49038-16


individual officers, as well as the Upper Darby Police Department, seeking

personnel and disciplinary files for all of the officers involved in this matter.

Appellant sought documentation pertaining to (1) police internal affairs

investigations regarding the unlawful use of force by the officers in any case,

(2) police internal affairs investigations regarding the unlawful use of force

by any officer with regard to Appellant’s case, and (3) medical and personnel

records pertaining to any officers’ time off from work and/or injuries related

to the within pursuit.

             Whether a subpoena shall be enforced rests in the judicial
      discretion of the court. We will not disturb a discretionary ruling
      of a [trial] court unless the record demonstrates an abuse of the
      court's discretion. So long as there is evidence which supports
      the [trial] court's decision, it will be affirmed. We may not
      substitute our judgment of the evidence for that of the [trial]
      court.

           “An abuse of discretion is more than just an error in
      judgment and, on appeal, the trial court will not be found to
      have abused its discretion unless the record discloses that the
      judgment exercised was manifestly unreasonable, or the result
      of partiality, prejudice, bias, or ill-will.” Commonwealth v.
      Jackson, 785 A.2d 117, 118 (Pa.Super. 2001).

Commonwealth v. Walsh, 36 A.3d 613, 620 (Pa.Super. 2012) (quotation

omitted).

      With regard to obtaining the personnel records of police officers, our

Supreme Court has held that “a defendant must first articulate a reasonable

basis for his request; a criminal defendant is not entitled to a ‘wholesale

inspection’ of investigatory files.”   Commonwealth v. Blakeney, 596 Pa.
510, 536, 946 A.2d 645, 661 (2008) (citations omitted).


                                       - 22 -
J-S49038-16


       In explaining the reasons it granted the Commonwealth’s motion to

quash the subpoenas duces tecum, the trial court indicated the following:

              The trial court found the overly broad subject of the
       subpoenas to be irrelevant to the prosecution and defense of the
       above captioned case. It was clear to this Court that the
       subpoenas were nothing more than an impermissible “fishing
       expedition” with the result of violating the privacy of the police
       officers. [Appellant] never articulated a reasonable basis for
       seeking the requested documents[.]

             Given the scope of the subpoenas, and failure of
       [Appellant] to articulate a valid reason that would make the
       production of the documents requested relevant to the pending
       proceedings; it was clear to the trial court that [Appellant] was
       on a fishing expedition[.]

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 12/16/15, at 14.

       We find no abuse of discretion in this regard.        Appellant was on a

“fishing expedition,” hoping to find something in the personnel and

disciplinary files which might impeach the credibility of the officers involved

in this case. He simply did not articulate a reasonable basis for his request

which was likely to produce admissible evidence. See Blakeney, supra;

Commonwealth v. Mejia–Arias, 734 A.2d 870, 876 (Pa.Super. 1999).

Having failed to do so, Appellant is not entitled to relief on this basis. 4

____________________________________________


4
   Moreover, assuming, arguendo, the trial court erred in quashing the
subpoenas, we conclude any error with regard thereto is harmless.          See
Commonwealth v. Young, 561 Pa. 34, 85, 748 A.2d 166, 193 (1999) (“An
error will be deemed harmless if. . .the properly admitted and
uncontradicted evidence of guilt was so overwhelming and the prejudicial
effect of the error was so insignificant by comparison that the error could not
have contributed to the verdict.”).



                                          - 23 -
J-S49038-16


     For all of the foregoing reasons, we affirm.

     Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2016




                                   - 24 -